Citation Nr: 1809384	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a reduction from 20 percent to 0 percent effective from January 1, 2012, for bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1981 to September 1985 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the assigned rating for bilateral hearing loss from 20 percent to 0 percent effective from January 1, 2012.


FINDING OF FACT

The Veteran's ability to function with bilateral hearing loss under the ordinary conditions of life and work did not improve from January 1, 2012.


CONCLUSION OF LAW

The criteria for reduction of the rating for bilateral hearing loss from 20 percent to 0 percent effective from January 1, 2012, have not been met.  38 U.S.C. §§ 1155, 5107, 5117 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or termination of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(e), (i).

The Veteran was notified in a July 2011 rating decision that VA was proposing to reduce the rating assigned for his bilateral hearing loss.  The notification letter advising him of this proposed reduction as well as his opportunities to send additional evidence or request a hearing was also sent in July 2011.  Therefore, the due process requirements regarding the reduction were met.

II.  Merits of the Reduction

The 20 percent rating for bilateral hearing loss was awarded in August 2008 and was in effect from January 2007.  Therefore, it was effective for less than 5 years at the time it was reduced in October 2011.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.

In any rating reduction, VA must determine that an improvement in a disability has actually occurred, and that it actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.

The initial grant of service connection was based in large part on a June 2008 VA contract examination.  Puretone thresholds from that examination, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
65
80
66
LEFT
60
65
60
65
63

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 64 percent in the left ear.  This corresponds to a hearing level of IV in the right ear and VI in the left ear under Table VI.  Utilizing Table VII, this results in a rating of 20 percent.  As the Veteran's hearing loss qualified as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, utilizing Table VIA would correspond to a higher hearing level numeral of V in the right ear.  A hearing level of V in the right ear and VI in the left ear would still result in a rating of 20 percent when utilizing Table VII.  At the time, the Veteran reported that the functional impairment associated with his condition was that he was saying "Huh?" a lot when people were talking to him.

The Veteran then filed for an increase in May 2011, and was afforded another VA examination in July 2011.  Puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
80
75
66
LEFT
50
55
50
60
54

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  This corresponds to a hearing level of III in the right ear and I in the left ear.  Utilizing Table VII, this results in a rating of 0 percent.  The examiner noted that the Veteran's condition would result in difficulty communicating in conversations at a distance greater than 3 feet.

Based upon the findings of this examination, the RO ultimately implemented the reduction from 20 percent to 0 percent effective from January 1, 2012.

After the reduction was implemented, the Veteran underwent an audiological evaluation in March 2012.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
80
80
69
LEFT
55
60
55
60
58

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 40 percent in the left ear, though it is not clear that the Veteran specifically underwent a Maryland CNC speech discrimination test as required by 38 C.F.R. § 4.85.  The treating audiologist noted that the Veteran's degree of hearing loss can cause significant communication problems which could be helped with hearing aids, which he was prescribed.

Based on the above findings, the reduction in this case was not proper.  First, the Board notes that while the Veteran's puretone thresholds have remained fairly constant across his audiometric tests, there has been a great deal of variability in his speech discrimination scores.  While acknowledging that it may not have been a Maryland CNC test, the most recent scores suggest a worsening in his hearing rather than improvement.

Second, as noted above, reduction cases require VA to find that an improvement in a veteran's ability to function under the ordinary conditions of life and work has occurred.  In this case, the July 2011 VA examiner noted that the Veteran would difficulty communicating in conversations at a distance greater than 3 feet, and the March 2012 audiologist prescribed the Veteran with hearing aids, noting that his degree of hearing loss can cause significant communication problems.  Therefore, the evidence does not show any improvement under ordinary conditions.  Rather, it indicates that the impairment from hearing loss has remained constant or possibly worsened.

For these reasons, the reduction to 0 percent was not proper, and restoration of the 20 percent rating is warranted.


ORDER

The reduction from 20 percent to 0 percent for bilateral hearing loss was not proper, and the 20 percent rating is restored from January 1, 2012.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


